Dismissed and Opinion filed April 17, 2003








Dismissed and Opinion filed April 17, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01120-CV
____________
 
IN THE INTEREST
OF K.J.
 
 

 
On
Appeal from the 314th District Court
Harris
County, Texas
Trial
Court Cause No. 01-05414J
 

 
M
E M O R A N D U M  O
P I N I O N
Appellant Kristi Ritchie appeals from a judgment terminating
her parental rights, signed October 16, 2002. 
Appellant had filed an affidavit of indigency
in the trial court on October 16, 2002. 
On October 24, 2002, the Texas Department of Protective & Regulatory
Services, the Harris County District Clerk, and Harris County filed contests to
the affidavit.  On October 29, 2002, the
court conducted a hearing.  That same
day, the court signed an order finding appellant not indigent, denying
appointment of counsel, and ordering appellant to pay all costs of the
appeal.  Appellant did not follow the
procedures to appeal that ruling as set forth in section 263.405(g) of the
Texas Family Code.  Accordingly,
appellant is required to pay the costs of the appeal.
 




To date, the filing fee of $125.00 has not been paid.  Therefore, on March 13, 2002, the Court
issued an order stating that unless appellant paid the appellate filing fee of
$125.00 within fifteen days of the date of the order, the appeal would be
dismissed.  
In addition, no reporter=s record has been filed in this
case.  Lisa Moody, the court reporter for
this case, informed this Court that appellant had not made arrangements for
payment for the reporter=s record.  On February
18, 2003, the clerk of this court notified appellant that we would consider and
decide those issues that do not require a reporter=s record unless appellant, within 15
days of notice, provided this court with proof of payment for the record.  See Tex.
R. App. P. 37.3(c).  Appellant filed no reply.  Accordingly, on March 13, 2003, we ordered
appellant to file a brief on or before April 11, 2003, or the appeal would be
dismissed.  No brief has been filed.
The filing fee has not been paid, the reporter=s record and brief have not been
filed, and appellant has not responded to the Court=s orders of March 13, 2003.  Accordingly, the appeal is ordered
dismissed.  See Tex. R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed April 17, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.